Smith, C. J.,
delivered the opinion of the court.
The jury could have found from the evidence that Ode Williamson provoked the difficulty with the deceased by going into the house and attempting to shoot him, but, failing so to do, abandoned the difficulty and fled, and while attempting in good faith to escape, was pursued and attacked by deceased and forced to kill him in self-defense. Consequently the state’s fourth instruction should not have been granted. Smith v. State, 75 Miss. 553, 23 So. 260; Patterson v. State, 75 Miss. 675, 23 So. *720647; Lofton v. State, 79 Miss. 734, 31 So. 420; Jones v. State, 84 Miss. 194, 36 So. 243; note to State v. Gordon, 109 Am. St. Rep. 808 et seq.; 13 R. C. L. 834.

Reversed and remanded.